[exhibit102vivintsecurity001.jpg]
Exhibit 10.2 POSTING VERSION SECURITY AGREEMENT dated as of September 6, 2018
among THE GRANTORS IDENTIFIED HEREIN and BANK of AMERICA, N.A., as
Administrative Agent Reference is made to the Intercreditor and Collateral
Agency Agreement, dated as of November 16, 2012, among APX Group, Inc., a
Delaware corporation, the other grantors party thereto, Bank of America, N.A.,
in its capacity as collateral agent for the Credit Agreement Secured Par- ties
(as defined therein) and Wilmington Trust, National Association, in its capacity
as collateral agent for the Senior Secured Notes Secured Parties (as defined
therein), and each additional col- lateral agent from time to time party thereto
as collateral agent for any First Lien Obligations (as defined therein) of any
other Class (as defined therein), and as it may be amended from time to time in
accordance with the Credit Agreement (as defined below) (the “Closing Date
Intercred- itor Agreement”). Each Secured Party (as defined in the Credit
Agreement referred to below) (a) consents to the terms of the Closing Date
Intercreditor Agreement, including the priority of payment provisions of such
Closing Date Intercreditor Agreement, (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the Closing Date
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the Closing Date Intercreditor Agreement as “Collateral
Agent,” and on behalf of such Secured Party.



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01 Credit Agreement
..............................................................................................1
SECTION 1.02 Other Defined Terms
........................................................................................1
ARTICLE II Pledge of Securities SECTION 2.01 Pledge
...............................................................................................................4
SECTION 2.02 Delivery of the Pledged Equity
.........................................................................5
SECTION 2.03 Representations, Warranties and Covenants
.....................................................5 SECTION 2.04
Certification of Limited Liability Company and Limited Partnership Interests
.....................................................................................7
SECTION 2.05 Registration in Nominee Name; Denominations
..............................................8 SECTION 2.06 Voting Rights;
Dividends and Interest
.............................................................8 ARTICLE III
Security Interests in Personal Property SECTION 3.01 Security Interest
..............................................................................................10
SECTION 3.02 Representations and Warranties
.....................................................................12 SECTION
3.03 Covenants
.......................................................................................................14
ARTICLE IV Remedies SECTION 4.01 Remedies Upon Default
..................................................................................16
SECTION 4.02 Application of Proceeds
..................................................................................18
SECTION 4.03 Grant of License to Use Intellectual Property
................................................18 ARTICLE V Subordination
SECTION 5.01 Subordination
..................................................................................................19
-i-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity003.jpg]
Page ARTICLE VI Miscellaneous SECTION 6.01 Notices
............................................................................................................20
SECTION 6.02 Waivers; Amendment
.....................................................................................20
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification
........................21 SECTION 6.04 Successors and Assigns
..................................................................................21
SECTION 6.05 Survival of Agreement
....................................................................................21
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
...........................................21 SECTION 6.07 Severability
.....................................................................................................22
SECTION 6.08 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
....................................................................22 SECTION
6.09 Headings
.........................................................................................................22
SECTION 6.10 Security Interest Absolute
...............................................................................22
SECTION 6.11 Termination or Release
...................................................................................22
SECTION 6.12 Additional Grantors
........................................................................................23
SECTION 6.13 Administrative Agent Appointed Attorney-in-Fact
........................................23 SECTION 6.14 General Authority of the
Administrative Agent .............................................24 SECTION
6.15 Reasonable Care
.............................................................................................24
SECTION 6.16 Delegation; Limitation
....................................................................................24
SECTION 6.17 Reinstatement
.................................................................................................25
SECTION 6.18 Miscellaneous
.................................................................................................25
Schedules Schedule I Subsidiary Parties Schedule II Pledged Equity and Pledged
Debt Schedule III Commercial Tort Claims Exhibits Exhibit I Form of Security
Agreement Supplement Exhibit II Perfection Certificate Exhibit III Form of
Patent Security Agreement Exhibit IV Form of Trademark Security Agreement
Exhibit V Form of Copyright Security Agreement -ii-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity004.jpg]
SECURITY AGREEMENT dated as of September [ ], 2018, among the Gran- tors (as
defined below) and Bank of America, N.A., as Administrative Agent for the
Secured Parties (in such capacity, the “Administrative Agent”). Reference is
made to the Credit Agreement dated as of September [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among APX Group Inc., a Delaware corporation, (“Borrower”), APX Group Holdings,
Inc., a Delaware corporation, (the “Holdings”), the other Guarantors party
thereto from time to time, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agree-
ment. The obligations of the Lenders to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. Holdings and
the Subsidiary Parties are affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Bor- rower pursuant to the Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as fol- lows: ARTICLE I Definitions SECTION 1.01 Credit Agreement. (a)
Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Credit Agreement. All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instru- ment” shall have the meaning specified in Article 9
of the UCC. (b) The rules of construction specified in Article I of the Credit
Agreement al- so apply to this Agreement. SECTION 1.02 Other Defined Terms. As
used in this Agreement, the follow- ing terms have the meanings specified below:
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account. “Accounts” has the
meaning specified in Article 9 of the UCC. “Administrative Agent” has the
meaning assigned to such term in the recitals of the Agreement. “Agreement”
means this Security Agreement. “Article 9 Collateral” has the meaning assigned
to such term in Section 3.01(a).



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity005.jpg]
“Borrower” has the meaning assigned to such term in the recitals of this Agree-
ment. “Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and (b)
all registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, sup- plemental registrations
and pending applications for registration in the USCO. “Credit Agreement” has
the meaning assigned to such term in the preliminary statement of this
Agreement. “General Intangibles” has the meaning specified in Article 9 of the
UCC. “Grantor” means the Borrower, each Guarantor that is a party hereto, and
each Guarantor that becomes a party to this Agreement after the Closing Date.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Pa- tents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing. “Intellectual
Property Security Agreements” means the short-form Patent Se- curity Agreement,
short-form Trademark Security Agreement, and short-form Copyright Securi- ty
Agreement, each substantially in the form attached hereto as Exhibits III, IV
and V, respec- tively. “License” means any Patent License, Trademark License,
Copyright License or other Intellectual Property license or sublicense agreement
to which any Grantor is a party, to- gether with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) in- come, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
thereunder or with respect thereto including damages and payments for past,
present or future infringements or violations thereof, and (iii) rights to sue
for past, present and future violations thereof. “Patent License” means any
written agreement, now or hereafter in effect, grant- ing to any third party any
right to make, use or sell any invention on which a Patent, now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, is
in exist- ence, or granting to any Grantor any right to make, use or sell any
invention on which a Patent, -2-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity006.jpg]
now or hereafter owned by any third party, is in existence, and all rights of
any Grantor under any such agreement. “Patents” means all of the following now
owned or hereafter acquired by any Grantor: (a) all letters Patent of the United
States in or to which any Grantor now or hereafter has any right, title or
interest therein, all registrations and recordings thereof, and all applications
for letters Patent of the United States, including registrations, recordings and
pending applications in the USPTO, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals, im- provements or extensions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use and/or sell the inventions disclosed or claimed therein. “Perfection
Certificate” means a certificate substantially in the form of Exhib- it II,
completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by a Responsible Officer of each of the Grantors.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01. “Pledged
Equity” has the meaning assigned to such term in Section 2.01. “Pledged
Securities” means the Pledged Equity and Pledged Debt. “Secured Obligations”
means the “Obligations” (as defined in the Credit Agree- ment). “Secured
Parties” means, collectively, the Administrative Agent, the Lenders, the Hedge
Banks and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05 of the Credit Agreement. “Security
Agreement Supplement” means an instrument substantially in the form of Exhibit I
hereto. “Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Sched- ule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Sub- sidiary Party after the Closing Date. “Trademark
License” means any written agreement, now or hereafter in effect, granting to
any third party any right to use any Trademark now or hereafter owned by any
Gran- tor or that any Grantor otherwise has the right to license, or granting to
any Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of any Grantor un- der any such agreement. “Trademarks”
means all of the following now owned or hereafter acquired by any Grantor: (a)
all trademarks, service marks, trade names, corporate names, trade dress, logos,
designs, fictitious business names other source or business identifiers, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in -3-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity007.jpg]
the USPTO or any similar offices in any State of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and ser- vice marks used by a Grantor and (b) all
goodwill connected with the use of and symbolized thereby. “UCC” means the
Uniform Commercial Code as from time to time in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. “USCO”
means the United States Copyright Office. “USPTO” means the United States Patent
and Trademark Office. ARTICLE II Pledge of Securities SECTION 2.01 Pledge. As
security for the payment or performance, as the case may be, in full of the
Secured Obligations, including the Guarantees, each of the Grantors hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the bene- fit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and as- signs, for the benefit of the Secured Parties, a
security interest in all of such Grantors’ right, title and interest in, to and
under: (i) all Equity Interests held by it that are listed on Schedule II and
any other Equity Interests obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided that the Pledged Equity shall not include (A) Excluded Assets or (B)
for the avoidance of doubt, Equity Interests in ex- cess of 65% of the issued
and outstanding Equity Interests of (1) any Restricted Subsidi- ary that is a
wholly owned Material Domestic Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor and that (x) is treated as a disregarded entity
for federal income tax purposes and (y) substantially all of the assets of which
consist of the Equity Interests and/or Indebtedness of one or more CFCs and any
other assets inci- dental thereto and (2) any Restricted Subsidiary that is a
wholly owned Material Foreign Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor; (ii) (A) the debt securities owned by it and
listed opposite the name of such Grantor on Schedule II, (B) any debt securities
obtained in the future by such Grantor and (C) the promissory notes and any
other instruments evidencing such debt securities (the “Pledged Debt”); provided
that the Pledged Debt shall not include any Excluded Assets; (iii) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 2.01; -4-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity008.jpg]
(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Pro- ceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with re- spect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds of
any of the foregoing (the items referred to in clauses (i) through (vi) above
being collectively referred to as the “Pledged Collateral”). TO HAVE AND TO HOLD
the Pledged Collateral, together with all right, title, interest, powers,
privileges and preferences pertaining or incidental thereto, unto the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, forever, subject, however, to the terms, covenants and conditions
hereinafter set forth. SECTION 2.02 Delivery of the Pledged Equity. (a) Each
Grantor agrees promptly (but in any event within 30 days after re- ceipt by such
Grantor or such longer period as the Administrative Agent may agree in its
reason- able discretion) to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all (i)
Pledged Equity to the extent certificated and (ii) to the extent required to be
delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt. (b) Each
Grantor will cause any Indebtedness for borrowed money having an aggregate
principal amount in excess of $5,000,000 owed to such Grantor by any Person that
is evidenced by a duly executed promissory note to be pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof. (c) Upon delivery to the Administrative Agent, any Pledged
Securities shall be accompanied by stock or security powers duly executed in
blank or other instruments of trans- fer reasonably satisfactory to the
Administrative Agent and by such other instruments and docu- ments as the
Administrative Agent may reasonably request (other than instruments or documents
governed by or requiring actions in any non-U.S. jurisdiction related to Equity
Interests of For- eign Subsidiaries). Each delivery of Pledged Securities shall
be accompanied by a schedule de- scribing the securities, which schedule shall
be deemed to supplement Schedule II and made a part hereof; provided that
failure to supplement Schedule II shall not affect the validity of such pledge
of such Pledged Equity. Each schedule so delivered shall supplement any prior
schedules so delivered. SECTION 2.03 Representations, Warranties and Covenants.
Each Grantor rep- resents, warrants and covenants to and with the Administrative
Agent, for the benefit of the Se- cured Parties, that: -5-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity009.jpg]
(a) As of the date hereof, Schedule II includes all Equity Interests, debt secu-
rities and promissory notes required to be pledged by such Grantor hereunder in
order to satisfy the Collateral and Guarantee Requirement; (b) the Pledged
Equity issued by the Borrower, each other Borrower, or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and nonassessable; (c) except for the security
interests granted hereunder, such Grantor (i) is, subject to any transfers made
in compliance with the Credit Agreement, the direct owner, beneficially and of
record, of the Pledged Equity indicated on Schedule II, (ii) holds the same free
and clear of all Liens, other than (A) Liens created by the Collateral Docu-
ments and any Liens expressly permitted by Section 7.01 of the Credit Agreement
that are governed by any Intercreditor Agreement and (B) nonconsensual Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, and (iii)
if requested by the Administrative Agent, will defend its title or interest
thereto or therein against any and all Liens (other than the Liens permitted
pursuant to this Section 2.03(c)), however arising, of all Persons whomsoever;
(d) except for restrictions and limitations (i) that are imposed or permitted by
the Loan Documents or securities laws generally, (ii) in the case of Pledged
Equity of Persons that are not Subsidiaries, that are transfer restrictions that
exist at the time of ac- quisition of Equity Interests in such Persons, and
(iii) that are described in the Perfection Certificate, the Pledged Collateral
is freely transferable and assignable, and none of the Pledged Collateral is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Par- ties the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pur- suant hereto or the exercise by the
Administrative Agent of rights and remedies hereun- der; (e) the execution and
performance by the Grantors of this Agreement are within each Grantor’s
corporate or limited liability company powers and have been duly authorized by
all necessary corporate or limited liability company action or other organi-
zational action; (f) no consent or approval of any Governmental Authority, any
securities ex- change or any other Person was or is necessary to the validity of
the pledge effected hereby, except for (i) filings and registrations necessary
to perfect the Liens on the Col- lateral granted by the Loan Parties in favor of
the Administrative Agent (for the benefit of the Secured Parties) and (ii)
approvals, consents, exemptions, authorizations, actions, no- tices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given, or made
or to be in full force and effect pursuant to the Collateral and Guarantee
Requirement); (g) by virtue of the execution and delivery by each Grantor of
this Agreement, and delivery of the Pledged Securities to and continued
possession by the Administrative -6-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity010.jpg]
Agent or its bailee pursuant to the Closing Date Intercreditor Agreement, the
Administra- tive Agent for the benefit of the Secured Parties has a legal, valid
and perfected lien upon and security interest in such Pledged Security as
security for the payment and perfor- mance of the Secured Obligations to the
extent such perfection is governed by the UCC, subject only to nonconsensual
Liens permitted by Section 7.01 of the Credit Agreement and any Lien expressly
permitted by Section 7.01 of the Credit Agreement that are gov- erned by any
Intercreditor Agreement; and (h) the pledge effected hereby is effective to vest
in the Administrative Agent, for the benefit of the Secured Parties, the rights
of the Administrative Agent in the Pledged Collateral to the extent intended
hereby. Subject to the terms of this Agreement, each Grantor hereby agrees that
upon the occurrence and during the continuance of an Event of Default, it will
comply with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable own- er or holder of such
Equity Interests. Notwithstanding anything to the contrary in this Agreement, to
the extent any provision of this Agreement or the Credit Agreement excludes any
assets from the scope of the Pledged Collateral, or from any requirement to take
any action to perfect any security interest in favor of the Administrative Agent
for the benefit of the Secured Parties in the Pledged Collateral, the
representations, warranties and covenants made by any relevant Grantor in this
Agreement with respect to the creation, perfection or priority (as applicable)
of the security interest granted in favor of the Administrative Agent for the
benefit of the Secured Parties (including, without limitation, this Section
2.03) shall be deemed not to apply to such excluded assets. SECTION 2.04
Certification of Limited Liability Company and Limited Part- nership Interests.
No interest in any limited liability company or limited partnership controlled
by any Grantor that constitutes Pledged Equity shall be represented by a
certificate unless (i) the limited liability company agreement or partnership
agreement expressly provides that such inter- ests shall be a “security” within
the meaning of Article 8 of the UCC of the applicable jurisdic- tion, and (ii)
such certificate shall be delivered to the Administrative Agent in accordance
with Section 2.02. Any limited liability company and any limited partnership
controlled by any Gran- tor shall either (a) not include in its operative
documents any provision that any Equity Interests in such limited liability
company or such limited partnership be a “security” as defined under Article 8
of the Uniform Commercial Code or (b) certificate any Equity Interests in any
such limited liability company or such limited partnership. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Ad-
ministrative Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall
fulfill all other re- quirements under Section 2.02 applicable in respect
thereof. Such Grantor hereby agrees that if any of the Pledged Collateral are at
any time not evidenced by certificates of ownership, then each applicable
Grantor shall, to the extent permitted by applicable law, if necessary or, upon
the request of the Administrative Agent, desirable to perfect a security
interest in such Pledged Col- lateral, cause such pledge to be recorded on the
equity holder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete -7-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity011.jpg]
the pledge and give the Administrative Agent the right to transfer such Pledged
Collateral under the terms hereof. SECTION 2.05 Registration in Nominee Name;
Denominations. If an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given the Borrower prior written notice of
its intent to exercise such rights, (a) the Administrative Agent, on behalf of
the Secured Parties, shall have the right to hold the Pledged Securities in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the appli- cable Grantor, endorsed or assigned in blank or in favor of
the Administrative Agent and each Grantor will promptly give to the
Administrative Agent copies of any written notices or other written
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) the Administrative Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.
SECTION 2.06 Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continu- ing and the Administrative
Agent shall have provided prior notice to the Borrower that the rights of the
Grantor under this Section 2.06 are being suspended: (i) Each Grantor shall be
entitled to exercise any and all voting and/or other consensual rights and
powers inuring to an owner of Pledged Securities or any part there- of and each
Grantor agrees that it shall exercise such rights for purposes consistent with
the terms of this Agreement, the Credit Agreement and the other Loan Documents.
(ii) The Administrative Agent shall promptly (after reasonable advance no- tice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above. (iii) Each Grantor shall be
entitled to receive and retain any and all dividends, interest, principal and
other distributions paid on or distributed in respect of the Pledged Securities
to the extent and only to the extent that such dividends, interest, principal
and other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of the Credit Agreement, the other
Loan Documents and appli- cable Laws; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Equity
or Pledged Debt, whether resulting from a subdivi- sion, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent and the -8-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity012.jpg]
Secured Parties and shall be promptly (and in any event within 10 Business Days
or such longer period as the Administrative Agent may agree in its reasonable
discretion) deliv- ered to the Administrative Agent in the same form as so
received (with any necessary en- dorsement reasonably requested by the
Administrative Agent). So long as no Default or Event of Default has occurred
and is continuing, the Administrative Agent shall promptly deliver to each
Grantor any Pledged Securities in its possession if requested to be deliv- ered
to the issuer thereof in connection with any exchange or redemption of such
Pledged Securities permitted by the Credit Agreement in accordance with this
Section 2.06(a)(iii). (b) Upon the occurrence and during the continuance of an
Event of Default, after the Administrative Agent shall have notified the
Borrower of the suspension of the Gran- tors’ rights under paragraph (a)(iii) of
this Section 2.06, then all rights of any Grantor to divi- dends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions subject to the terms of
the Closing Date Intercreditor Agreement. All dividends, interest, principal or
other distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Grantor and shall be
promptly (and in any event within 10 days or such longer period as the Ad-
ministrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsement reasonably re- quested by the Administrative Agent). Any
and all money and other property paid over to or re- ceived by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
re- tained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provi- sions of Section 4.02. After all Events of
Default have been cured or waived, the Administrative Agent shall promptly repay
to each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account. (c) Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have provided the Borrower with
notice of the suspension of its rights under paragraph (a)(i) of this Section
2.06, then all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the contin- uance of an Event of Default to permit the Grantors to
exercise such rights. After all Events of Default have been cured or waived,
each Grantor shall have the exclusive right to exercise the voting and/or
consensual rights and powers that the Borrower would otherwise be entitled to
ex- ercise pursuant to the terms of paragraph (a)(i) above, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 2.06 shall
be reinstated. -9-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity013.jpg]
(d) Any notice given by the Administrative Agent to the Borrower under Sec- tion
2.05 or Section 2.06 (i) shall be given in writing, (ii) may be given with
respect to one or more Grantors at the same or different times and (iii) may
suspend the rights of the Grantors un- der paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continu- ing. ARTICLE III Security Interests in
Personal Property SECTION 3.01 Security Interest. (a) As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
including the Guarantees, each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Se- cured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”): (i) all Accounts; (ii) all Chattel Paper; (iii) all Documents;
(iv) all Equipment; (v) all General Intangibles; (vi) all Goods; (vii) all
Instruments; (viii) all Inventory; (ix) all Investment Property; (x) all books
and records pertaining to the Article 9 Collateral; (xi) all Fixtures; -10-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity014.jpg]
(xii) all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement; (xiii) all Intellectual Property; (xiv) all
Commercial Tort Claims listed on Schedule III and on any supplement thereto
received by the Administrative Agent pursuant to Section 3.03(g); and (xv) to
the extent not otherwise included, all Proceeds and products of any and all of
the foregoing and all Supporting Obligations, collateral security and guarantees
given by any Person with respect to any of the foregoing; provided that,
notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in any Excluded Assets and the
term “Article 9 Col- lateral” shall not include any Excluded Assets. (b) Subject
to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Administrative Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Col- lateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organiza- tion, the
type of organization and, if required, any organizational identification number
issued to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request. (c) The Security
Interest is granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any obliga-
tion or liability of any Grantor with respect to or arising out of the Article 9
Collateral. (d) Each Grantor hereby further authorizes the Administrative Agent
to file with the USPTO or the USCO (or any successor office) one or more
Intellectual Property Securi- ty Agreements substantially in the form of
Exhibits III, IV or V, as applicable, and such other documents as may be
necessary or advisable for the purpose of perfecting, confirming, continu- ing,
enforcing or protecting the Security Interest in United States Intellectual
Property of each Grantor in which a security interest has been granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantor as debtors and the Administrative Agent as secured party. No Grantor
shall be required to complete any filings governed by non-United States laws or
take any other action with respect to the perfection of the Security Interests
created hereby in any Intellectual Property subsisting in any non-United States
jurisdiction. (e) Notwithstanding anything to the contrary in the Loan
Documents, none of the Grantors shall be required, nor is the Administrative
Agent authorized, (i) to perfect the Se- curity Interests granted by this
Security Agreement (including Security Interests in Investment Property and
Fixtures) by any means other than by (A) filings pursuant to the Uniform Commer-
-11-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity015.jpg]
cial Code in the office of the secretary of state (or similar central filing
office) of the relevant State(s), and filings in the applicable real estate
records with respect to any fixtures relating to Mortgaged Properties, (B)
filings in United States government offices with respect to Intellectual
Property of Grantor as expressly required elsewhere herein, (C) delivery to the
Administrative Agent to be held in its possession of all Collateral consisting
of Instruments and certificated Pledged Equity as expressly required elsewhere
herein or (D) other methods expressly provided herein, (ii) to enter into any
deposit account control agreement, securities account control agree- ment or any
other control agreement with respect to any deposit account, securities account
or any other Collateral that requires perfection by “control” except as
otherwise set forth in this Section 3.01(e), (iii) to take any action (other
than the actions listed in clauses (i)(A) and (C) above) with respect to any
assets located outside of the United States, (iv) to perfect in any assets
subject to a certificate of title statute or (v) to deliver any Equity Interests
except as expressly provided in Section 2.01. SECTION 3.02 Representations and
Warranties. Each Grantor jointly and sev- erally represents and warrants, as to
itself and the other Grantors, to the Administrative Agent and the Secured
Parties that: (a) Subject to Liens permitted by Section 7.01 of the Credit
Agreement, each Grantor has good and valid rights in and title (except as
otherwise permitted by the Loan Documents) to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Administra- tive Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to exe- cute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained. (b) The Perfection Certificate has been duly
prepared, completed and execut- ed and the information set forth therein is
correct and complete in all material respects (except the information therein
with respect to the exact legal name of each Grantor shall be correct and
complete in all respects) as of the Closing Date. Subject to Section 3.01(e),
the Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations prepared by the Administrative Agent based upon the
infor- mation provided to the Administrative Agent in the Perfection Certificate
for filing in the applicable filing office (or specified by notice from the
Borrower to the Administrative Agent after the Closing Date in the case of
filings, recordings or registrations (other than filings required to be made in
the USPTO and the USCO in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copy- rights), in
each case, as required by Section 6.11 of the Credit Agreement), are all the
fil- ings, recordings and registrations that are necessary to establish a legal,
valid and perfect- ed security interest in favor of the Administrative Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be per- fected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code, and no
further or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements. -12-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity016.jpg]
(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of ma- terial United States registered Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively (other than, in
each case, any Excluded Assets), have been de- livered to the Administrative
Agent for recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights. To the extent a security interest may be perfected by filing,
recording or registration in USPTO or USCO under the Federal intellectual
property laws, then no further or subse- quent filing, re-filing, recording,
rerecording, registration or re-registration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements con- templated in Section 3.02(b)). (d) The Security
Interest constitutes (i) a legal and valid security interest in all the Article
9 Collateral securing the payment and performance of the Secured Obligations and
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code. Subject to
Section 3.01(e) of this Agreement, the Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than any Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement. (e) The
Article 9 Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 7.01 of the Credit Agree-
ment. None of the Grantors has filed or consented to the filing of (i) any
financing state- ment or analogous document under the Uniform Commercial Code or
any other applica- ble Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor as- signs any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the USPTO or the USCO or (iii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instru- ment covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agree- ment or similar instrument is still in effect, except, in each case, for
Liens expressly per- mitted pursuant to Section 7.01 of the Credit Agreement and
assignments permitted by the Credit Agreement. (f) As of the date hereof, no
Grantor has any Commercial Tort Claim in ex- cess of $8,000,000 other than the
Commercial Tort Claims listed on Schedule III. -13-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity017.jpg]
SECTION 3.03 Covenants. (a) The Borrower agrees to notify the Administrative
Agent in writing promptly, but in any event within 60 days (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
after any change in (i) the legal name of any Grantor, (ii) the identity or type
of organization or corporate structure of any Grantor, (iii) the jurisdiction of
organization of any Grantor or (iv) the organizational identification number of
such Grantor, if any. (b) Subject to Section 3.01(e), each Grantor shall, at its
own expense, upon the reasonable request of the Administrative Agent, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 7.01 of the Credit
Agreement; pro- vided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is (x) determined by such Grantor to be
desirable in the conduct of its business and (y) permitted by the Credit
Agreement. (c) Subject to Section 3.01(e), each Grantor agrees, at its own
expense, to ex- ecute, acknowledge, deliver and cause to be duly filed all such
further instruments and docu- ments and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
amendments or continuations thereof) or other doc- uments in connection herewith
or therewith. If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of $5,000,000 shall be or become
evidenced by any promissory note, other instrument or debt security, such note,
instrument or debt security shall be promptly (and in any event within 30 days
of its acquisition or such longer period as the Administrative Agent may agree
in its reasonable discretion) pledged and delivered to the Ad- ministrative
Agent, for the benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent. (d) At its option, the
Administrative Agent may discharge past due taxes, as- sessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 7.01 of the
Credit Agreement, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or any other Loan Docu- ment and within a reasonable period of
time after the Administrative Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Administrative Agent with-
in 10 Business Days after demand for any payment made or any reasonable expense
incurred by the Administrative Agent pursuant to the foregoing authorization;
provided, however, the Gran- tors shall not be obligated to reimburse the
Administrative Agent with respect to any Intellectual Property that any Grantor
has failed to maintain or pursue, or otherwise allowed to lapse, termi- nate,
expire or be put into the public domain in accordance with Section 3.03(f)(iv).
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any cove- -14-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity018.jpg]
nants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents. (e) Each Grantor (rather
than the Administrative Agent or any Secured Party) shall remain liable (as
between itself and any relevant counterparty) to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agree- ment or instrument relating to the Article 9 Collateral, all in
accordance with the terms and con- ditions thereof. (f) If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which is in excess of $5,000,000 to secure payment
and performance of an Account, such Grantor shall promptly assign such security
inter- est to the Administrative Agent for the benefit of the Secured Parties
provided that, notwith- standing anything to the contrary in this Agreement,
this Agreement shall not constitute a grant of a security interest in any
Excluded Assets. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest. (g) Intellectual Property Covenants. (i) Other than to
the extent not prohibited herein or in the Credit Agreement or with respect to
registrations and applications no longer used or useful, except to the extent
failure to act would not, as deemed by the applicable Grantor in its reasonable
business judg- ment, reasonably be expected to have a Material Adverse Effect,
with respect to registration or pending application of each item of its
Intellectual Property for which such Grantor has standing to do so, each Grantor
agrees to take, at its expense, all reasonable steps, including, without limi-
tation, in the USPTO, the USCO and any other governmental authority located in
the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright regis- tration or application now or hereafter included
in the Intellectual Property of such Grantor that are not Excluded Assets. (ii)
Other than to the extent not prohibited herein or in the Credit Agreement, or
with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Assets, may lapse, be ter-
minated, or become invalid or unenforceable or placed in the public domain (or
in the case of a trade secret, become publicly known). (iii) Other than as
excluded or as not prohibited herein or in the Credit Agree- ment, or with
respect to Patents, Copyrights or Trademarks which are no longer used or useful
in the applicable Grantor’s business operations or except where failure to do so
would not, as deemed by the applicable Grantor in its reasonable business
judgment, reasonably be expected to have a Material Adverse Effect, each Grantor
shall take all reasonable steps to preserve and pro- tect each item of its
Intellectual Property, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, -15-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity019.jpg]
consistent with the quality of the products and services as of the date hereof,
and taking reasona- ble steps necessary to ensure that all licensed users of any
of the Trademarks abide by the appli- cable license’s terms with respect to
standards of quality. (iv) Notwithstanding any other provision of this
Agreement, nothing in this Agreement or any other Loan Document prevents or
shall be deemed to prevent any Grantor from disposing of, discontinuing the use
or maintenance of, failing to pursue, or otherwise allow- ing to lapse,
terminate or be put into the public domain, any of its Intellectual Property to
the ex- tent permitted by the Credit Agreement if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business. (v) Within the same delivery period as required for the
delivery of the annual Compliance Certificate required to be delivered under
Section 6.02(a) of the Credit Agreement the Borrower shall provide a list of any
additional registrations of Intellectual Property of all Grantors not previously
disclosed to the Administrative Agent including such information as is necessary
for such Grantor to make appropriate filings in the USPTO and USCO. (h)
Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 45 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after the end of the fiscal quar- ter in
which such complaint was filed notify the Administrative Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Administrative Agent, for the benefit of the Secured Parties, in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement. ARTICLE IV Remedies SECTION 4.01 Remedies Upon
Default. Upon the occurrence and during the continuance of an Event of Default,
it is agreed that the Administrative Agent shall have the right to exercise any
and all rights afforded to a secured party with respect to the Secured
Obligations, including the Guarantees, under the Uniform Commercial Code or
other applicable Law and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon re- quest of the Administrative
Agent, promptly assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applica- ble Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and rem- edies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Administrative Agent shall provide the
applicable Grantor with notice thereof prior to such exercise; and (iv) subject
to the mandatory requirements of applica- -16-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity020.jpg]
ble Law and the notice requirements described below, sell or otherwise dispose
of all or any part of the Collateral securing the Secured Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Adminis- trative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchas- ers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consum- mation of any such
sale the Administrative Agent shall have the right to assign, transfer and de-
liver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted. The Administrative Agent shall give
the applicable Grantors 10 days’ written no- tice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the UCC or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Ad- ministrative Agent may fix and state in the notice
(if any) of such sale. At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate par- cels, as the
Administrative Agent may (in its sole and absolute discretion) determine. The
Ad- ministrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by Law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dis- pose of such
property without further accountability to any Grantor therefor. For purposes
here- of, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such -17-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity021.jpg]
an agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administra- tive Agent may proceed by a suit or
suits at Law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commer- cially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions. Each
Grantor irrevocably makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of De- fault (provided that the Administrative Agent
shall provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collat- eral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instru- ment or other item of payment for the
proceeds of such policies if insurance, (ii) making all de- terminations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby. SECTION 4.02
Application of Proceeds. The Administrative Agent shall ap- ply the proceeds of
any collection or sale of Collateral, including any Collateral consisting of
cash in accordance with Section 8.03 of the Credit Agreement. The Administrative
Agent shall have absolute discretion as to the time of applica- tion of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Administrative Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof. The Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on information supplied to it as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Secured Obligations,
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Administrative Agent pursuant to this Section 4.02
shall be (subject to any decree of any court of competent ju- risdiction) final
(absent manifest error). SECTION 4.03 Grant of License to Use Intellectual
Property. For the exclu- sive purpose of enabling the Administrative Agent to
exercise rights and remedies under this -18-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity022.jpg]
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies at any time after and during the continuance
of an Event of Default, each Grantor hereby grants to the Administrative Agent a
non-exclusive, royalty-free, limited license (until the termination or cure of
the Event of Default) for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate to use, license or sublicense any of
the Intel- lectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the li- censed items may be recorded or
stored and to all computer software and programs used for the compilation or
printout thereof; provided, however, that all of the foregoing rights of the
Admin- istrative Agent to use such licenses, sublicenses and other rights, and
(to the extent permitted by the terms of such licenses and sublicenses) all
licenses and sublicenses granted thereunder, shall expire immediately upon the
termination or cure of all Events of Default and shall be exercised by the
Administrative Agent solely during the continuance of an Event of Default and
upon 10 Business Days’ prior written notice to the applicable Grantor, and
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regula- tion, or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such proper- ty or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, fur- ther, that any such license and
any such license granted by the Administrative Agent to a third party shall
include reasonable and customary terms and conditions necessary to preserve the
ex- istence, validity and value of the affected Intellectual Property, including
without limitation, pro- visions requiring the continuing confidential handling
of trade secrets, requiring the use of ap- propriate notices and prohibiting the
use of false notices, quality control and inurement provi- sions with regard to
Trademarks, patent designation provisions with regard to Patents, copyright
notices and restrictions on decompilation and reverse engineering of copyrighted
software (it be- ing understood and agreed that, without limiting any other
rights and remedies of the Adminis- trative Agent under this Agreement, any
other Loan Document or applicable Law, nothing in the foregoing license grant
shall be construed as granting the Administrative Agent rights in and to such
Intellectual Property above and beyond (x) the rights to such Intellectual
Property that each Grantor has reserved for itself and (y) in the case of
Intellectual Property that is licensed to any such Grantor by a third party, the
extent to which such Grantor has the right to grant a sublicense to such
Intellectual Property hereunder). For the avoidance of doubt, the use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, only dur- ing the continuation of an Event of Default.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may also exercise the rights afforded under Sec- tion 4.01
of this Agreement with respect to Intellectual Property contained in the Article
9 Col- lateral. ARTICLE V Subordination SECTION 5.01 Subordination. (a)
Notwithstanding any provision of this Agreement to the contrary, all rights of
the Grantors to indemnity, contribution or subrogation under applicable law or
otherwise shall -19-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity023.jpg]
be fully subordinated to the payment in full in cash of the Secured Obligations.
No failure on the part of the Borrower or any Grantor to make the payments
required under applicable law or oth- erwise shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder. (b) Each Grantor hereby agrees that upon
the occurrence and during the con- tinuance of an Event of Default and after
notice from the Administrative Agent, all Indebtedness owed to it by any other
Grantor shall be fully subordinated to the payment in full in cash of the
Secured Obligations. ARTICLE VI Miscellaneous SECTION 6.01 Notices. All
communications and notices hereunder shall (ex- cept as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.02 of the
Credit Agreement. All communications and notices hereunder to the Borrower or
any other Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement. SECTION 6.02 Waivers; Amendment. (a) No
failure or delay by any Secured Party in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
there- of, nor shall any single or partial exercise of any such right, remedy,
power or privilege hereun- der preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Secured Parties herein provided, and
provided under each other Loan Document, are cumulative and are not exclusive of
any rights, remedies, powers and privileges provided by Law. No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effec- tive unless the same shall be permitted by
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan, the
issuance of a Letter of Credit or the provision of services under Treasury
Services Agreements or Secured Hedge Agreements shall not be construed as a
waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time. (b) Neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Ad- ministrative Agent
and the Grantor or Grantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement. -20-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity024.jpg]
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement. (b) Any such amounts payable as provided
hereunder shall be additional Se- cured Obligations secured hereby and by the
other Collateral Documents. The provisions of this Section 6.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplat- ed hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent or any other Secured Party. All amounts due under this
Section 6.03 shall be payable within 30 days of written demand therefor. SECTION
6.04 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. SECTION 6.05 Survival of Agreement. All covenants,
agreements, representa- tions and warranties made by the Grantors hereunder and
in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents, the making of any Loans and
issuance of any Letters of Credit and the provision of services under Treasury
Services Agreements or Secured Hedge Agreements, regardless of any investigation
made by any Secured Party or on its behalf and notwithstanding that any Secured
Party may have had notice or knowledge of any Default at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as this Agreement has not been terminated or released pursuant to
Section 6.11 be- low. SECTION 6.06 Counterparts; Effectiveness; Several
Agreement. This Agree- ment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on be- half of such Grantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Grantor and the Administrative Agent and their respective permitted
succes- sors and assigns, and shall inure to the benefit of such Grantor, the
Administrative Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no Gran- tor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplement- -21-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity025.jpg]
ed, waived or released with respect to any Grantor without the approval of any
other Grantor and without affecting the obligations of any other Grantor
hereunder. SECTION 6.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provi- sions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
oth- er jurisdiction. SECTION 6.08 Governing Law; Jurisdiction; Venue; Waiver of
Jury Trial; Consent to Service of Process. (a) The terms of Sections 10.15 and
10.16 of the Credit Agreement with re- spect to governing law, submission of
jurisdiction, venue and waiver of jury trial are incorpo- rated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms. (b)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law. SECTION 6.09 Headings. Article and Section headings and
the Table of Con- tents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement. SECTION 6.10 Security
Interest Absolute. To the extent permitted by Law, all rights of the
Administrative Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and un- conditional irrespective of (a) any lack of validity
or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non- perfection of any
Lien on other collateral, or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Secured Obli- gations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement. SECTION 6.11 Termination or Release.
(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (i)
obligations under Treasury Services Agreements or obligations under Secured
Hedge Agreements not yet due and payable and (ii) contingent ob- ligations not
yet accrued and payable). -22-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity026.jpg]
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automati- cally released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transac- tion
(if and to the extent required by the Credit Agreement) and the terms of such
consent did not provide otherwise. (c) Upon any sale or transfer by any Grantor
of any Collateral that is permit- ted under the Credit Agreement (other than a
sale or transfer to another Loan Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the security
interest in such Collat- eral shall be automatically released. (d) In connection
with any termination or release pursuant to paragraph (a), (b) or (c) of this
Section 6.11, the Administrative Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release and shall perform such other
actions reasonably requested by such Grantor to effect such release, including
delivery of certificates, securities and instruments. Any execution and delivery
of documents pursuant to this Section 6.11 shall be without recourse to or
warranty by the Administrative Agent. SECTION 6.12 Additional Grantors. Pursuant
to Section 6.11 of the Credit Agreement, certain additional Restricted
Subsidiaries of the Grantors may be required to enter in this Agreement as
Grantors. Upon execution and delivery by the Administrative Agent and a
Restricted Subsidiary of a Security Agreement Supplement, such Restricted
Subsidiary shall be- come a Grantor hereunder with the same force and effect as
if originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this Agree-
ment. SECTION 6.13 Administrative Agent Appointed Attorney-in-Fact. Each Gran-
tor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instru- ment that the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof at any time
after and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the
Administrative Agent to the applicable Grantor of the Admin- istrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Ad- ministrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of pay- ment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any -23-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity027.jpg]
and all suits, actions or proceedings at Law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or pro- ceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; and (h) to use, sell, as- sign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any in- quiry as to the nature or sufficiency
of any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence, bad
faith, or willful mis- conduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attor- neys-in-fact, in each case, as
determined by a final non-appealable judgment of a court of com- petent
jurisdiction. SECTION 6.14 General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents. SECTION 6.15
Reasonable Care. The Administrative Agent is required to use reasonable care in
the custody and preservation of any of the Collateral in its possession; provid-
ed, that the Administrative Agent shall be deemed to have used reasonable care
in the custody and preservation of any of the Collateral, if such Collateral is
accorded treatment substantially similar to that which the Administrative Agent
accords its own property. SECTION 6.16 Delegation; Limitation. The
Administrative Agent may exe- cute any of the powers granted under this
Agreement and perform any duty hereunder either di- rectly or by or through
agents or attorneys-in-fact, and shall not be responsible for the gross neg-
ligence or willful misconduct of any agents or attorneys-in-fact selected by it
with reasonable care and without gross negligence or willful misconduct. -24-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity028.jpg]
SECTION 6.17 Reinstatement. The obligations of the Grantors under this Se-
curity Agreement shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obliga- tions is rescinded or must be otherwise restored
by any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. SECTION 6.18
Miscellaneous. The Administrative Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Administrative Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Administrative Agent in its capacity as Administrative Agent indicating
that an Event of Default has occurred. SECTION 6.19 Intercreditor Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Closing Date
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of this Agreement and the Closing Date Intercreditor Agreement,
the provisions of the Closing Date Intercreditor Agreement shall control.
Notwithstanding anything herein to the contrary, require- ments of this
Agreement to deliver or grant control (to the extent that only one person can
have control of such Collateral) with respect to Collateral to the
Administrative Agent shall be deemed satisfied by delivery of such Collateral or
grant of control with respect to Collateral to a Bailee Administrative Agent (as
defined in the Closing Date Intercreditor Agreement) as required pur- suant to
Section 4.01 of the Closing Date Intercreditor Agreement. [Signature Pages
Follow] -25-



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity029.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written. APX HOLDINGS, INC. By: /s/ Dale R. Gerard
Name: Dale R. Gerard Title: Senior Vice President of Finance & Treasurer APX
GROUP, INC. By: /s/ Dale R. Gerard Name: Dale R. Gerard Title: Senior Vice
President of Finance & Treasurer VIVINT, INC. SMART HOME PROS. INC. 313
AVIATION, LLC AP AL LLC VIVINT WIRELESS, INC. FARMINGTON IP LLC IPR LLC
SMARTROVE INC. SPACE MONKEY LLC VIVINT FIREWILD, LLC VIVINT PURCHASING, LLC
VIVINT GROUP, INC. VIVINT LOUISIANA LLC By: /s/ Dale R. Gerard Name: Dale R.
Gerard Title: Senior Vice President of Finance & Treasurer S-1



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity030.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Don B. Pinzon Name: Don
B. Pinzon Title: Vice President S-2



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity031.jpg]
SCHEDULE I Subsidiary Parties 1. Vivint, Inc. 2. Smart Home Pros, Inc. 3. Vivint
Purchasing, LLC 4. AP AL LLC 5. 313 Aviation, LLC 6. Vivint Wireless, Inc. 7.
Farmington IP LLC 8. IPR LLC 9. Smartrove Inc. 10. Space Monkey, LLC 11. Vivint
FireWild, LLC 12. Vivint Group, Inc. 13. Vivint Louisiana LLC 14. APX Group
Holdings, Inc.



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity032.jpg]
SCHEDULE II Pledged Equity Pledgor Issuer Shares/ Ownership Inter- Certificate
est Pledged Number APX Group Holdings, APX Group, Inc. 100 common shares 1 Inc.
Vivint Group, Inc. Vivint, Inc. 100 common shares Certificated1 APX Group, Inc.
Vivint Wireless, Inc. 9,000 C-1 Vivint, Inc. Smart Home Pros, Inc. 1,000 common
shares 2 (100% owner) Vivint, Inc. Vivint Purchasing, LLC 100% owner N/A Vivint,
Inc. AP AL LLC 100% owner N/A Vivint Group, Inc. 313 Aviation, LLC 100% owner
N/A Vivint Group, Inc. Vivint Wireless, Inc. 850,000 shares Uncertificated IPR
LLC Farmington IP LLC 100% owner N/A AP AL LLC IPR LLC 100% owner N/A Ramsesh
Kalkunte Smartrove Inc. 428.6 2 Venkat Kalkunte 571.4 1 (1,000 combined shares)
Vivint Group, Inc. Space Monkey, LLC 100% owner N/A Vivint Wireless, Inc. Vivint
FireWild, LLC 100% owner N/A APX Group, Inc. Vivint Group, Inc. 1,065,857,126
shares 2 Vivint, Inc. Vivint Louisiana LLC 100% owner N/A 1 Certificate to be
updated to reflect the current owners as described in Schedule 6.16 of the
Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity033.jpg]
Pledged Debt 1. the Intercompany Note, dated as of November 16, 2012, among APX
Group Holdings, Inc., 313 Group, Inc. (which merged with and into APX Group,
Inc.), the other guarantors party there- to from time to time, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Lender.



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity034.jpg]
SCHEDULE III Commercial Tort Claims None.



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity035.jpg]
Exhibit I to the Security Agreement SUPPLEMENT NO. ___ dated as of [●] (the
“Supplement”), to the Security Agreement (the “Security Agreement”), dated as of
September [ ], 2018, among the Grantors identified therein and Bank of America,
N.A., as Administrative Agent. A. Reference is made to that certain Credit
Agreement dated as of September [ ], 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among APX Group, Inc., a Delaware corporation, (the “Borrower”),
APX Group Holdings, Inc., a Delaware corporation (“Holdings”), the other
Guarantors party thereto from time to time, each Lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), Bank of
America, N.A., as Administrative Agent, and the other agents named therein. B.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement. C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans. Section 6.12 of the Security Agreement
provides that additional Restricted Subsidiaries of the Borrower may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement in order to induce the Lenders to
make additional Loans and as consideration for Loans previously made.
Accordingly, the Administrative Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 6.12 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference. SECTION 2. The New Grantor
represents and warrants to the Administrative Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in 2



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity036.jpg]
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity. SECTION 3. This
Supplement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Supplement
shall become effective when the Administrative Agent shall have received a
counterpart of this Supplement that bears the signature of the New Grantor and
the Administrative Agent has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Supplement. SECTION 4. The New Grantor hereby represents and
warrants that (a) set forth on Schedule I attached hereto is a true and correct
schedule of the information required by Schedules II and III to the Security
Agreement applicable to it and (b) set forth under its signature hereto is the
true and correct legal name of the New Grantor, its jurisdiction of formation
and the location of its chief executive office. SECTION 5. Except as expressly
supplemented hereby, the Security Agreement shall remain in full force and
effect. SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 7. If any provision
of this Supplement is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Supplement shall not be affected or impaired thereby. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 8. All
communications and notices hereunder shall be in writing and given as provided
in Section 6.01 of the Security Agreement. SECTION 9. The New Grantor agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with the execution and delivery of this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the
Administrative Agent. [Signature pages follow.] 3



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity037.jpg]
IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written. [NAME OF NEW GRANTOR] By: Name: Title: Legal Name: Jurisdiction
of Formation: Location of Chief Executive office: [Signature Page – Security
Agreement Supplement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity038.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: [Signature Page
– Security Agreement Supplement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity039.jpg]
Schedule I to the Supplement No __ to the Security Agreement PLEDGED EQUITY AND
PLEDGED DEBT 1. Pledged Equity: Current Legal Entities Record Owner Certificate
No. Shares Owned No. (to the extent certificated) 2. Pledged Debt: [List]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity040.jpg]
Schedule I to the Supplement No __ to the Security Agreement COMMERCIAL TORT
CLAIMS [List] 2



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity041.jpg]
Exhibit II to the Security Agreement PERFECTION CERTIFICATE [Attached] 3



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity042.jpg]
Exhibit III to the Security Agreement FORM OF PATENT SECURITY AGREEMENT (SHORT
FORM) PATENT SECURITY AGREEMENT THIS PATENT SECURITY AGREEMENT IS SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED AS OF NOVEMBER 16, 2012 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME), AMONG
APX GROUP, INC., THE GRANTORS PARTY THERETO, BANK OF AMERICA, N.A., AS CREDIT
AGREEMENT COLLATERAL AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST, NATIONAL
ASSOCIATION, AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH ADDITIONAL
COLLATERAL AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY THERETO. Patent
Security Agreement, dated as of [ ], by [ ] and [_________] (individually, a
“Grantor”, and, collectively, the “Grantors”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(in such capacity, the “Administrative Agent”). W I T N E S S E T H: WHEREAS,
the Grantors are party to a Security Agreement dated as of September [ ], 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) and related Intellectual Property Security
Agreements (as defined therein) in favor of the Administrative Agent pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement; NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows: SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement. SECTION 2. Grant of Security Interest in Patent
Collateral. Each Grantor hereby pledges and grants to the Administrative Agent
for the benefit of the Secured Parties a lien on and security interest in and to
all of its right, title and interest in, to and under all the following
Collateral (excluding any Excluded Assets) of such Grantor: (a) Patents of such
Grantor listed on Schedule I attached hereto. SECTION 3. The Security Agreement.
The security interest granted pursuant to this Patent Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement and Grantors hereby acknowledge and



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity043.jpg]
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Patents made and granted hereby are more fully set
forth in the Security Agreement. In the event that any provision of this Patent
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine. SECTION 4. Termination. Upon the termination of
the Security Agreement in accordance with Section 6.13 thereof, the
Administrative Agent shall, at the expense of such Grantor, execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the lien on and security interest in the Patents under this
Patent Security Agreement. SECTION 5. Counterparts. This Patent Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Patent Security Agreement by signing and delivering one or more counterparts.
[Signature pages follow.]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity044.jpg]
[GRANTOR] By: Name: Title: [Patent Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity045.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: [Patent Security
Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity046.jpg]
Schedule I to PATENT SECURITY AGREEMENT PATENT REGISTRATIONS AND PATENT
APPLICATIONS Patents: REGISTRATION OWNER NUMBER DESCRIPTION Patent Applications:
APPLICATION OWNER NUMBER DESCRIPTION



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity047.jpg]
Exhibit IV to the Security Agreement FORM OF TRADEMARK SECURITY AGREEMENT (SHORT
FORM) TRADEMARK SECURITY AGREEMENT THIS TRADEMARK SECURITY AGREEMENT IS SUBJECT
TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED AS OF NOVEMBER 16, 2012
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME),
AMONG APX GROUP, INC., THE GRANTORS PARTY THERETO, BANK OF AMERICA, N.A., AS
CREDIT AGREEMENT COLLATERAL AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH
ADDITIONAL COLLATERAL AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY
THERETO. Trademark Security Agreement, dated as of [ ], by [ ] and [_________]
(individually, a “Grantor”, and, collectively, the “Grantors”), in favor of BANK
OF AMERICA, N.A., in its capacity as administrative agent pursuant to the Credit
Agreement (in such capacity, the “Administrative Agent”). W I T N E S S E T H:
WHEREAS, the Grantors are party to a Security Agreement dated as of September [
], 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and related Intellectual Property
Security Agreements (as defined therein) in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement; NOW, THEREFORE, in consideration of the premises
and to induce the Administrative Agent, for the benefit of the Secured Parties,
to enter into the Credit Agreement, the Grantors hereby agree with the
Administrative Agent as follows: SECTION 1. Defined Terms. Unless otherwise
defined herein, terms defined in the Security Agreement and used herein have the
meaning given to them in the Security Agreement. SECTION 2. Grant of Security
Interest in Trademark Collateral. Each Grantor hereby pledges and grants to the
Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in and to all of its right, title and interest in, to and
under all the following Collateral (excluding any Excluded Assets) of such
Grantor: (a) registered Trademarks of such Grantor listed on Schedule I attached
hereto. SECTION 3. The Security Agreement. The security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Security
Agreement and Grantors hereby acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity048.jpg]
interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement. In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine. SECTION 4. Termination. Upon the termination of
the Security Agreement in accordance with Section 6.13 thereof, the
Administrative Agent shall, at the expense of such Grantor, execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the lien on and security interest in the Trademarks under this
Trademark Security Agreement. SECTION 5. Counterparts. This Trademark Security
Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Trademark Security Agreement by signing and delivering one or more counterparts.
[Signature pages follow.] 2



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity049.jpg]
[GRANTOR] By: Name: Title: [Trademark Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity050.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: [Trademark
Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity051.jpg]
Schedule I Trademark Registrations and Use Applications Registrations:
REGISTRATION OWNER NUMBER TRADEMARK Applications: APPLICATION OWNER NUMBER
TRADEMARK



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity052.jpg]
Exhibit V to the Security Agreement FORM OF COPYRIGHT SECURITY AGREEMENT (SHORT
FORM) COPYRIGHT SECURITY AGREEMENT THIS COPYRIGHT SECURITY AGREEMENT IS SUBJECT
TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED AS OF NOVEMBER 16, 2012
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME),
AMONG APX GROUP, INC., THE GRANTORS PARTY THERETO, BANK OF AMERICA, N.A., AS
CREDIT AGREEMENT COLLATERAL AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH
ADDITIONAL COLLATERAL AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY
THERETO. Copyright Security Agreement, dated as of [ ], by [ ] and [_________]
(individually, a “Grantor”, and, collectively, the “Grantors”), in favor of BANK
OF AMERICA, N.A., in its capacity as administrative agent pursuant to the Credit
Agreement (in such capacity, the “Administrative Agent”). W I T N E S S E T H:
WHEREAS, the Grantors are party to a Security Agreement dated as of September [
], 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and related Intellectual Property
Security Agreements (as defined therein) in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement; NOW, THEREFORE, in consideration of the premises
and to induce the Administrative Agent, for the benefit of the Secured Parties,
to enter into the Credit Agreement, the Grantors hereby agree with the
Administrative Agent as follows: SECTION 1. Defined Terms. Unless otherwise
defined herein, terms defined in the Security Agreement and used herein have the
meaning given to them in the Security Agreement. SECTION 2. Grant of Security
Interest in Copyright Collateral. Each Grantor hereby pledges and grants to the
Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in and to all of its right, title and interest in, to and
under all the following Collateral (excluding any Excluded Assets) of such
Grantor: (a) registered Copyrights of such Grantor listed on Schedule I attached
hereto. SECTION 3. The Security Agreement. The security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Security
Agreement and Grantors hereby acknowledge and



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity053.jpg]
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyrights made and granted hereby are more fully
set forth in the Security Agreement. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine. SECTION 4. Termination. Upon termination of the
Security Agreement in accordance with Section 6.13 thereof, the Administrative
Agent shall, at the expense of such Grantor, execute, acknowledge, and deliver
to the Grantors an instrument in writing in recordable form releasing the lien
on and security interest in the Copyrights under this Copyright Security
Agreement. SECTION 5. Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts. [Signature pages
follow.]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity054.jpg]
[GRANTOR] By: Name: Title: [Copyright Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity055.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: [Copyright
Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit102vivintsecurity056.jpg]
Schedule I Copyright Registrations REGISTRATION OWNER TITLE NUMBER S-1



--------------------------------------------------------------------------------



 